           Case 3:20-cv-09241-VC Document 28 Filed 03/11/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 JEFFREY KAIN,                                        Case No. 20-cv-09241-VC
                 Plaintiff,
                                                      ORDER RE STIPULATION
         v.                                           APPOINTING CO-LEAD PLAINTIFFS
 ACM RESEARCH, INC., et al.,                          Re: Dkt. Nos. 26, 27
                 Defendants.

       In light of the defendants’ brief, the Court is tentatively inclined to deny the request to
appoint both plaintiffs as co-lead. Accordingly, each plaintiff should file a reply in support of
their motion to be appointed lead plaintiff. The plaintiffs are free to argue in their replies that the
Court should appoint them as co-lead, but they must also take a position on who should be lead,
and why, in the event the Court sticks with its tentative view. The replies are due by Thursday,
March 25 and a hearing will take place on Thursday, April 15, at 2 p.m. via zoom.

       IT IS SO ORDERED.
Dated: March 11, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
